Case 1:17-cr-00101-LEK Document 1171 Filed 03/05/21 Page 1 of 1            PageID #: 14461

                                MINUTE ORDER



  CASE NUMBER:            CRIMINAL NO. 17-00101-1 LEK
  CASE NAME:              USA vs. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi           DATE:            03/05/2021


 COURT ACTION: EO: COURT ORDER GRANTING THE GOVERNMENT’S
 MOTION TO CONTINUE DEADLINE TO RESPOND TO DEFENDANT’S MOTION
 TO SHOW UNREASONABLENESS OF GOVERNMENT’S RETENTION OF
 BADGE, HANDCUFFS AND PRIVATE ATTORNEY GENERAL IDENTIFICATION
 CARD

        On February 23, 2021, Defendant Anthony T. Williams (“Williams”) filed a
 Motion to Show Unreasonableness of Government’s Retention of Badge, Handcuffs and
 Private Attorney General Identification Card (“Motion”). [Dkt. no. 1168.] Williams filed
 the Motion pro se, although he is represented by Deanna Dotson, Esq., for purposes of his
 appeal. Plaintiff the United States of America’s (“the Government”) memorandum
 responding to the Motion was due on March 4, 2021. See Minute Order, filed 2/25/21
 (dkt. no. 1169).

        On March 4, 2021, the Government filed a motion requesting a continuance of its
 response deadline (“Motion to Continue”). [Dkt. no. 1170.] For the reasons stated
 therein, the Government’s Motion to Continue is GRANTED. The Government’s
 response memorandum to Williams’s Motion is now due by March 19, 2021, and the
 deadline for Williams’s optional reply memorandum in support of the Motion is now
 April 12, 2021.

       The Clerk’s Office is DIRECTED to send a copy of this entering order directly to
 Williams.

       IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
